EXHIBIT B
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE

 

DARREL Kk. THOMPSON, WILLIAM T. HOLT
(deceased), LEATHA J. HOLT (deceased), and No. 2:19-cv-203 8-JPM-tmp

NEWAIR MANUFACTURING, LLC,
No. 2:16-cv-3013-JPM-egb
Plaintiffs

Vv.

MEDTRONIC, INC., MEDTRONIC PUBLIC
LIMITED COMPANY, MEDTRONIC USA, INC.,
STRYKER CORPORATION, PHYSIO-CONTROL
INTERNATIONAL, INC., PHYSIO-CONTROL
MANUFACTURING, INC., JOLIFE AB, and BAIN
CAPITAL, INC.,

Defendants.

 

 

Motion to Withdraw as Attorney of Record

Comes now the undersigned attorney of record for the above-named defendant and moves to
withdraw as counsel of record for the following reasons:

1, The client insists upon presenting a claim or defense that this attorney believes is
not warranted under existing law and cannot be supported by good faith argument;

2. The client’s conduct renders it unreasonably difficult for the lawyer to carry out his
representation effectively; and,

3. Continuing representation would be an undue hardship on this attorney because by
this Court’s orders entered on November 3, 2020, the present actions were transferred to the United

States District Court for the Western District of Michigan. (ECF 2:19-cv-2038 Doc. 65; and ECF
2:16-cv-3013 Doc. 70). This attorney is not admitted to practice in Michigan or in the United States
District Court for the Western District of Michigan.

This attorney certifies that, pursuant to Local Rule 83.01(g), that he has given written
notice to the Plaintiffs of his intention to withdraw at least fourteen (14) days prior to filing the
motion to withdraw. (Exhibit A).

This attorney is of the opinion that the above-stated reason is compelling and that to

allow this attorney to withdraw will not prejudice the client or the trial of this case.

Respectfully submitted,

 

John Tennyson (BPR No. 32777)
Dunham & Jones

424 Church St., Ste. 2000
Nashville, TN 37219

(615) 999-9999
john.tennyson@dunhamlaw.com
Certificate of Service

On this the day of . 2020, I hereby certify that a copy of the foregoing has been
served on all parties of record via operation of this Court’s CM/ECF filing system.

 

John Tennyson
